Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 11/16/2022. Applicant’s argument, filed on 11/16/2022 has been entered and carefully considered. Claims 1-20 are pending.

Double Patenting rejection is withdrawn based on the claim amendments submitted on 11/16/2022.

The application filed on 09/28/2021 claiming priority to PRO 63/087,113 filed on 10/02/2020.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.		


Examiner’s Note

Claims 1-14 refer to "A method of processing visual media data”, Claims 15-17 refer to "An apparatus for processing visual media data”, Claims 18-20 refer to "A non-transitory computer-readable storage medium”. Claims 15-20 are similarly rejected in light of rejection of claims 1-14, any obvious combination of the rejection of claims 1-14, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luhang et al. (“Non-CE10: A CNN based in-loop filter for intra frame”, JVET-O0157), hereinafter Luhang, in view of Frank et al. (EP 3451293 A1), hereinafter Frank, further in view of Brailovskiy et al. (US 10,341,670 B1), hereinafter Brailovskiy. Both Luhang and Frank are cited in IDS.
	
	Regarding claim 1, Luhang discloses a method of processing visual media data, comprising (Abstract): determining, for a conversion between visual media data and a bitstream of the visual media data, how to apply one or more convolutional neural network filters to at least some samples of a video unit of the visual media data according to a rule; and performing the conversion based on the determining (Section 2).  
	Luhang discloses all the elements of claim 1 but Luhang does not appear to explicitly disclose in the cited section according to a rule.
	However, Frank from the same or similar endeavor teaches according to a rule ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luhang to incorporate the teachings of Frank to reduce complexity of operation (Frank, [0050]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
Luhang in view of Frank discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the rule specifies that a selection of a set of neural network depends on a GOP (group of pictures) size of the video unit.
	However, Brailovskiy from the same or similar endeavor teaches wherein the rule specifies that a selection of a set of neural network depends on a GOP (group of pictures) size of the video unit (Column 9, line 1-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luhang in view of Frank to incorporate the teachings of Brailovskiy for bit rate stabilization (Brailovskiy, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Luhang in view of Frank further in view of Brailovskiy discloses the method of claim 1, wherein a convolutional neural network filer is implemented using a convolutional neural network (Luhang, Section 2, Frank, [0012]-[0013]).  

	Regarding claim 3, Luhang in view of Frank further in view of Brailovskiy discloses the method of claim 1, wherein the rule specifies that the determining is based on decoded information associated with the video unit, wherein the decoded information includes at least one of prediction modes, transform types, a skip flag, or coded block flag (CBF) values (Luhang, Section 2, Frank, [0030]-[0032]).  

	Regarding claim 4, Luhang in view of Frank further in view of Brailovskiy discloses the method of claim 1, wherein the rule specifies that information related to the one or more convolutional neural network filters is controlled at a granularity smaller than the video unit (Luhang, Section 2, Frank, [0019]).  

	Regarding claim 5, Luhang in view of Frank further in view of Brailovskiy discloses the method of claim 4, wherein the video unit is a slice or a picture or a tile or a subpicture or a coding tree block or a coding tree unit (Luhang, Section 2, Frank, [0019]).  

	Regarding claim 6, Luhang in view of Frank further in view of Brailovskiy discloses the method of claim 4, wherein the information is controlled at a sample or pixel level (Luhang, Section 2, Frank, [0019]).  

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Luhang in view of Frank further in view of Brailovskiy further in view of Zhang et al. (“AHG11:Convolutional Neural Networks-based In-loop Filter), hereinafter Zhang. Both Zhang is cited in IDS.

	Regarding claim 7, Luhang in view of Frank further in view of Brailovskiy discloses all the elements of claim 7 but they do not appear to explicitly disclose the method of claim 4, wherein the information is controlled at a row or a column or a line level.  
	However, Zhang from the same or similar endeavor teaches wherein the information is controlled at a row or a column or a line level (Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luhang in view of Frank further in view of Brailovskiy to incorporate the teachings of Zhang for smooth optimization (Zhang, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	
	Regarding claim 8, Luhang in view of Frank further in view of Brailovskiy further in view of Zhang discloses the method of claim 4, wherein the rule specifies that the set of convolutional neural network filters is determined based on a value or position of a sample within the video unit of the visual media data (Luhang, Section 2, Frank, [0019], Zhang, Introduction). 
 
	Regarding claim 9, Luhang in view of Frank further in view of Brailovskiy further in view of Zhang discloses the method of claim 1, wherein the rule specifies that the selection of the set of convolutional neural network filters depends on a temporal layer identification of the video unit (Luhang, Section 2, Frank, [0019], Zhang, Introduction).  

	Regarding claim 10, Luhang in view of Frank further in view of Brailovskiy further in view of Zhang discloses the method of claim 1, wherein the temporal layer identification is classified to more than one categories and a given set of convolutional neural network filters is applied for a corresponding category (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).   

	Regarding claim 11, Luhang in view of Frank further in view of Brailovskiy further in view of Zhang discloses the method of claim 10, wherein classification of the temporal layer identification is based on the GOP size (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).  

	Regarding claim 12, Luhang in view of Frank further in view of Brailovskiy further in view of Zhang discloses the method of claim 1, wherein the rule specifies that a set of convolutional neural network filters is utilized for video units with different temporal layers (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).  

	Regarding claim 13 Luhang in view of Frank further in view of Brailovskiy further in view of Zhang discloses the method of claim 1, wherein the performing of the conversion comprises generating the bitstream from the visual media data (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).  

	Regarding claim 14, Luhang in view of Frank further in view of Brailovskiy further in view of Zhang discloses the method of claim 1, wherein the performing of the conversion comprises generating the visual media data from the bitstream (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).

Regarding claim 15-20, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487